DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (lines 4-5) recites ” wherein: an upper surface of the liner in the first cross-sectional side view is more elevated and an upper surface of the liner in the second cross-sectional side view; and a lower surface of the liner in the second cross-sectional side view is more elevated and a lower surface of the liner in the first cross-sectional side view”. It is not clear if it is intended to recite “wherein: an upper surface of the liner in the first cross-sectional side view is more elevated [[and]] than an upper surface of the liner in the second cross-sectional side view; and a lower surface of the liner in the second cross-sectional side view is more elevated [[and]] than a lower surface of the liner in the first cross-sectional side view” instead according to Fig. 6B-6C of drawing. For examination purpose, examiner is interpreting the recitation accordingly.
Claim 15 (lines 9-10) recites “a liner disposed partially on a side surface of the dielectric fin structure in the first cross- sectional side view and the second cross-sectional side view” and similarly claim 19  (lines 13-14) recites “and liners disposed partially on side surfaces of the dielectric fin structure in the first cross- sectional side view and the second cross-sectional side view”  none of which conforms to Figs. 6B & 6C of the drawing which shows liner 510 is disposed on side surfaces of isolation structure (CMG 710) instead  and NOT disposed on side surface of dielectric fin structure 210. It is not clear if it was intended to claim “a liner disposed partially on a side surface of the [[dielectric fin structure ]]  isolation structure in the first cross- sectional side view and the second cross-sectional side view” (for claim 1) and “and liners disposed partially on side surfaces of the [[dielectric fin structure ]] isolation structure in the first cross- sectional side view and the second cross-sectional side view” (for claim 19) or not. For examination purpose, examiner is interpreting the recitations accordingly.
Claims 16-18 rejected being dependent on claim 15.
Claims 20 rejected being dependent on claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2,7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandey (US 10,236,213 B1).
Regarding Claim 1, Pandey discloses,

    PNG
    media_image1.png
    530
    542
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    283
    357
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    260
    439
    media_image3.png
    Greyscale

A semiconductor device (Fig. 1), comprising: 
a first layer (120, Fig. 19); 
a gate structure (gate conductor 170, Fig. 19, Col. 10, lines 11-12) disposed over the first layer; 
a dielectric structure (gate cut body 162, Col. 9, line 51, which may include silicon nitride, col. 9, 35-40, Col. 12, lines 18-19)  that vertically extends through the gate structure (see Fig. 19);
and a liner (liner spacer 140, col. 9, line 50) disposed partially on a side surface of the dielectric structure (Fig. 18);
wherein: the liner has a first height in a first cross-sectional side view  (Height of 140, Fig. 18 along line X-X in Fig. 1) and a second height in a second cross-sectional side view  (Height of 140, Fig. 19 along line Y-Y in Fig. 1), different from the first cross-sectional side view (Fig. 19 is different cross-sectional view from Fig. 18, Col. 3), and the first height is greater than the second height (height of 140 , Fig. 18 is greater than height of 140, Fig. 19 as seen).
Regarding claim 2, Pandey discloses the semiconductor device of claim 1 and further disclose, the first cross-sectional side view is perpendicular to the second cross-sectional side view (as seen in Fig 1., cross-sectional view along line X-X is perpendicular to cross-sectional view along line Y-Y).

Regarding claim 7,Pandey discloses the semiconductor device of claim 1 and further disclose, wherein a portion of the dielectric structure (162) is disposed over an upper surface of the liner  in the first cross-sectional side view(140, Fig. 18).

Regarding claim 13,Pandey discloses the semiconductor device of claim 1 and further disclose, wherein the first layer includes a shallow trench isolation (STI)(120 may be STI, Col. 4, line 44).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey (US 10,236,213 B1)
in view of Yang et al. (US 2017/0040324 A1)

Regarding claim 14,Pandey discloses the semiconductor device of claim 1 but does not explicitly disclose, wherein the first layer includes a dummy fin structure.
But Yang discloses, dummy fin element 120  may be formed in the isolation layer 142 between the active fin elements 130 and  136 and a gate structure 110 disposed over the dummy fin element 120 (see Fig. 1B below, para [0021]-[0022]).
The dummy fin element 120 creates an additional break in the active gate element 110 that releases the compressive stress in the active gate element 110. By releasing the compressive stress in the active gate element 110, the drain saturation current may be changed (see FIG. 1B, para [0023]).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Pandey such that a dummy fin element is formed between the active fins 110A/110B, according to disclosing of Yang above such that the semiconductor device comprises a first layer (considering the dummy fin 120 as the first layer) and the gate structure 170/110 disposed over the first layer 120 wherein the first layer includes a dummy fin structure 120 , in order to create additional break in the  gate structure 170 that releases the compressive stress in the gate structure 170 by  changing the drain saturation current, as taught by Yang above.


    PNG
    media_image4.png
    360
    554
    media_image4.png
    Greyscale





Allowable Subject Matter

Claims 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

With respect to claim 3, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

and a lower surface of the liner in the second cross-sectional side view is more elevated and a lower surface of the liner in the first cross-sectional side view (Claim 3)
Claims 4-6, 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

With respect to claims 4,8-9, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

further comprising a second layer that is disposed over the gate structure in the first cross-sectional side view, wherein the first layer and the second layer are separated at least in part by the gate structure in the first cross-sectional side view (Claim 4).
wherein the dielectric structure has different cross-sectional profiles in the first cross-sectional side view and the second cross- sectional side view. (Claim 8).
further comprising an interlayer dielectric (ILD) that is disposed over the first layer in the second cross-sectional side view, wherein a side surface of the ILD is in physical contact with both the dielectric structure and the liner in the second cross-sectional side view (Claim 9). 
Claims 5-6 are objected to being dependent on claim 4.
Claims 10-12 are objected to being dependent on claim 9.
Claim 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to claim 15, the prior art made of record does not disclose or suggest either alone or in combination “a second layer  disposed over the gate structure in the first cross-sectional view……a liner  disposed partially on a side surface of the dielectric fin structure in the first cross-sectional side view and the second cross-sectional side view; wherein: the liner is disposed between the second layer and the isolation structure in the first cross-sectional side view…and an upper surface of the liner  is more elevated in the first cross-sectional side view than in the second cross-sectional side view” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Pandey discloses, A semiconductor device (Fig. 1), comprising: a first layer(STI 120, Fig. 19)  that includes a shallow trench isolation (STI) or a dielectric fin structure ; a gate structure (170, Fig. 19) disposed over the first layer; 0024061.03725U S02 I 4815-3034-5946 v.1 22Attorney Docket No. P20180098US02/24061.3725US03 Customer No. 42717an isolation structure (gate cut body 162, Fig. 19, Col. 9, line 51) disposed over the first layer and vertically extending through the gate structure (Fig. 19); ……….a first cross-sectional side view (Fig. 19 along Y-Y in Fig. 1); an interlayer dielectric (ILD) (124, Fig. 18) disposed over the first layer in a second cross-sectional side view  (Fig. 18 along line  X-X in Fig. 1) that is oriented in a different direction than the first cross-sectional side view ; a liner disposed (140, Fig. 18) partially on a side surface of the dielectric fin structure…… in the second cross-sectional side view (140, Fig. 18  on side surface of 162 as per 112(b) interpretation above); wherein;…..; the liner (140) is disposed between the ILD  (124) and the isolation structure (162) in the second cross- sectional side view (Fig. 18)… 
But Pandey fails to disclose, and a second layer  disposed over the gate structure in the first cross-sectional view; the liner  disposed partially on a side surface of the dielectric fin structure in the first cross-sectional side view ;  wherein: the liner is disposed between the second layer and the isolation structure in the first cross-sectional side view; and an upper surface of the liner is more elevated in the first cross-sectional side view than in the second cross-sectional side view.
With respect to claim 19, the prior art made of record does not disclose or suggest either alone or in combination “a second dielectric layer  disposed over the gate structure in the  first cross-sectional side view, wherein the second dielectric layer is disposed on a first side and a second side of the isolation structure in a top view……. wherein the ILD is disposed on a third side and a fourth side of the isolation structure in the top view; and liners disposed partially on side surfaces of the dielectric fin structure in the first cross-sectional side view and the second cross-sectional side view; wherein: the liners have more elevated upper surfaces in the first cross-sectional side view than in the second cross-sectional side view” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Pandey teaches, A semiconductor device (Fig. 1, Figs. 18-19), comprising: a first dielectric layer (STI 120, Fig. 19) that includes a shallow trench isolation (STI) or a dielectric fin structure; a gate structure (170, Fig. 19) disposed over the first dielectric layer; 0024061.03725US02 I 4815-3034-5946 v.123Alorney Docked No. P20180098US02/24061.3725US03Customer No. 42717an isolation structure (162, Fig. 19) disposed over the first dielectric layer and vertically extending through the gate structure (as seen in Fig. 19); …… a first cross-sectional side view (Fig. 19 along line Y-Y of Fig. 1), ……..an interlayer dielectric (ILD) (124, Fig. 18) disposed over the first dielectric layer (120) in a second cross-sectional side view (Fig. 18 along line X-X’ of Fig. 1) that is perpendicular to the first cross-sectional side view (see Fig. 1),……. and liners (140, Fig. 18) disposed partially on side surfaces of the dielectric fin structure (162) in the second cross-sectional side view (Fig. 18 along line  X-X in Fig. 1); and portions of the isolation structure (162) are disposed over the liners (140) in both the first cross- sectional side view (Fig. 19)  and the second cross-sectional side view (Fig. 18)  but Pandey fails to teach, 
a second dielectric layer  disposed over the gate structure in the  first cross-sectional side view, wherein the second dielectric layer is disposed on a first side and a second side of the isolation structure in a top view……. wherein the ILD is disposed on a third side and a fourth side of the isolation structure in the top view;
and liners disposed partially on side surfaces of the dielectric fin structure in the first cross-sectional side view (140, Fig. 19 is not disposed on side surface of 162 unlike Fig. 18)
wherein: the liners have more elevated upper surfaces in the first cross-sectional side view than in the second cross-sectional side view
Claims 16-18 are objected to being dependent on claim 15.
Claim 20 is objected to as being dependent on claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./KHATIB A RAHMAN/                                                                                                                                                                                                        

/KHATIB A RAHMAN/               Examiner, Art Unit 2813